DETAILED ACTION

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a light emitting device having all limitations of the claims, specifically including but not limited to “wherein, when viewed in plan, one first n-contact of the plurality of first n-contacts is disposed along a first edge region of the first semiconductor layer, wherein one first p-contact of the plurality of first p-contacts is closer to the one first n-contact than one second p-contact of the plurality of second p-contacts, and wherein, when viewed in plan, an area of the one first p-contact is greater than an area of each of the plurality of second p-contacts” of Claim 1, “wherein, when viewed in plan, the first n-contact is disposed in a central region of the first semiconductor layer, wherein the first p-contact is closer to the first n-contact than one second p-contact of the plurality of second p-contacts, and wherein, when viewed in plan, an area of the first p-contact is greater than an area of each of the plurality of second p-contacts” of Claim 17, and “wherein, when viewed in plan, the one first n-contact is disposed along an edge region of the first semiconductor layer, wherein the one first p-contact is interposed between one second p-contact, of the plurality of second p-contacts, and the one first n-contact, wherein, when viewed in plan, the one first p-contact curves around the one first n- contact” of Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hiraoka et al. (US Patent Application No. 2010/0012971) teaches a light emitting device with multiple P and N contacts in assorted shapes and relationships (see Figure 6).  However, Hiraoka does not specifically teach the required size/shape relationships of the claims.
Hsueh et al. (US Patent Application No. 2008/0043795) teaches a light emitting device with multiple P and N contacts in assorted shapes and relationships.  However, Hsueh does not specifically teach the required size/shape relationships of the claims.
Lee et al. (US Patent Application No. 2007/0267640) teaches a light emitting device with multiple P and N contacts in assorted shapes and relationships.  However, Lee does not specifically teach the required size/shape relationships of the claims.
Takenaga et al. (US Patent Application No. 2015/0280071) teaches a light emitting device with multiple P and N contacts in assorted shapes and relationships.  However, Takenaga does not specifically teach the required size/shape relationships of the claims.
Sakai (US Patent Application No. 2006/0289886) teaches a light emitting device with multiple P and N contacts in assorted shapes and relationships.  However, Sakai does not specifically teach the required size/shape relationships of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891